EXHIBIT 10.4
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated April 6, 2006 (the “Effective
Date”), between Foothills Resources, Inc., a Delaware corporation with its
principal place of business located at P.O. Box 2701, Bakersfield, California
93303, its affiliates, subsidiaries, successors and assigns (the “Company”), and
Dennis B. Tower, an individual residing at 13743 Monks Hood Road P.O. Box 8217,
Black Butte Ranch, Oregon 97759 (the “Executive”).
 
WHEREAS, the Company and the Executive (collectively, the “Parties”) wish to
memorialize the terms and conditions of the Executive’s employment by the
Company and to continue the Executive’s services for the Company on the terms
and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Parties agree as follows:
 
1. Employment Period. The Company shall employ the Executive, and the Executive
agrees to be employed by the Company in the position of Chief Executive Officer
in accordance with the terms and subject to the conditions of this Agreement,
commencing on the Effective Date and continuing until such employment is
terminated in accordance with the provisions of paragraph 11, in which case the
provisions of paragraph 11 shall control (the “Term”).
 
The Executive affirms that no obligation exists between the Executive and any
other entity which would prevent or impede the Executive’s immediate and full
performance of every obligation of this Agreement.
 
2. Position and Duties. During the Term, the Executive shall serve in, and
assume duties and responsibilities consistent with, the position of Chief
Executive Officer, unless and until otherwise instructed by the Company. During
the Term, the Executive agrees to devote his working time, as set forth in
Paragraph 4 hereof, using his skill, energy and best business efforts on behalf
of the Company. During the Term, Executive shall not engage in any other
employment, consulting or other business activity without the prior written
consent of the Company, which consent shall not be unreasonably withheld.
 
3. No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every business
opportunity related to the business of the Company of which he becomes aware,
and that he will not, directly or indirectly, exploit any such opportunity for
his own account, nor will he render any services to any other person or
business, acquire any interest of any type in any other business or engage in
any activities that conflict with the Company’s best interests or which is in
competition with the Company.
 
4. Days/Hours of Work and Work Week. The Executive shall normally work 5 days
per week and his hours of work shall be appropriate with the nature of the
Executive’s duties and responsibilities with the Company, it being recognized
that such duties and responsibilities require flexibility in the Executive’s
work schedule.
 
5. Location. The locus of the Executive’s employment with the Company shall be
the Company’s corporate headquarters located in Bakersfield, California.
 

--------------------------------------------------------------------------------


 
6. Compensation.
 
(a) Base Salary. During the Term, the Company shall pay, and the Executive
agrees to accept, in consideration for the Executive’s services hereunder, pro
rata semi-monthly payments of the annual salary of One Hundred Ninety Thousand
Dollars ($190,000.00), less all applicable taxes and other appropriate
deductions. In addition, the Board shall review the Executive’s base salary
annually and shall determine whether upward adjustment is appropriate given the
Company’s operating performance over the relevant Term.
 
(b) Annual Bonus. During the Term of this Agreement, the Executive shall be
eligible to receive an annual bonus in an amount to be determined by the Board
for each calendar year (or pro-rata portion thereof in the case of a period of
less than twelve (12) months) to be awarded and paid in the Board’s sole
discretion based on its review of the operating performance of the Company
during the fiscal year to which the bonus pertains. Such review by the Board
shall be based on an evaluation of the Company’s results of operations relative
to the Company’s achievement of certain milestones established for the Company’s
operational performance, and milestones established for the Executive’s
performance, that shall be agreed to by the Executive and the Board from time to
time. Each annual bonus shall be paid by the Company to the Executive promptly
after the first meeting of the Board following the previous calendar year, but
in no case later than March 30th of each year
 
7. Expenses. During the Term, the Executive shall be entitled to payment for or
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company. All requests by the Executive for payment for
or reimbursement of such expenses shall be supported by appropriate invoices,
vouchers, receipts or such other supporting documentation in such form and
containing such information as the Company may from time to time reasonably
require, evidencing that the Executive, in fact, incurred or paid such expenses.
 
8. Vacation. During the Term of this Agreement, the Executive shall be entitled
to accrue twenty five (25) vacation days per year.
 
9. Stock Options.
 
(a) Grant of Options. The Company shall issue to the Executive an option to
acquire three hundred thousand (300,000) shares of the Company’s common stock
(the “Common Stock”), pursuant to the Company’s then current stock option
plan (the “Plan”). The exercise price of the option to be granted pursuant to
this paragraph 9(a) shall be equal to the fair market value per share of the
Common Stock on the date of grant.
 
(b) Vesting and Exercise of Options. The option to be granted pursuant to
paragraph 9(a) shall vest as follows: 25% of the shares of Common Stock
underlying such option will vest on the date of grant, and the remaining 75% of
the shares of Common Stock underlying the option will vest in equal annual on
the first, second and third anniversaries of the date of grant.
 
10. Other Benefits.
 
(a) During the Term, the Company shall purchase term life insurance, the
beneficiary of which shall be the Executive’s estate, with a benefit amount
equal to or greater than One Million Dollars ($1,000,000.00), subject to the
insurability of the Executive over the Term.
 
-2-

--------------------------------------------------------------------------------


 
(b) During the Term, the Executive shall be eligible to participate in
Company-sponsored benefit plans (collectively, the “Benefit Plans”) all in
accordance with the Company’s policies as in effect from time to time and in
substantially the same manner and at substantially the same levels as the
Company makes such opportunities available to the Company’s employees.
 
11. Termination of Employment.
 
(a) Death. In the event that during the Term, the Executive dies, this Agreement
and the Executive’s employment with the Company shall automatically terminate
and the Company shall have no further obligations to the Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid base salary and vacation pay,
and reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.
 
(b) Disability. In the event that, during the Term, the Executive shall be
prevented from performing his duties and responsibilities hereunder to the full
extent required by the Company by reason of a Disability (as defined below),
this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits accruing thereafter, except for the obligation to pay the
Executive’s heirs, administrators or executors any earned but unpaid base salary
and vacation pay, and reimbursement of any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA. For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that, in the
Board’s discretion, based upon the medical opinions of two qualified physicians
specializing in the area or areas of the Executive’s affliction, one of whom
shall be chosen by the Board and one of whom shall be chosen by the Executive,
prevents the performance by the Executive, with or without reasonable
accommodation, of his duties and responsibilities hereunder for a continuous
period of not less than six consecutive months.
 
(c) Cause.
 
(i) At any time during the Term, the Company may terminate this Agreement and
the Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (a) the willful and continued failure of the Executive to
perform substantially his duties and responsibilities for the Company (other
than any such failure resulting from a Disability) after a written demand by the
Board for substantial performance is delivered to the Executive by the Company,
which specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days of his receipt of such written demand; (b) the conviction of, or plea of
guilty or nolo contendere to a felony, after the exhaustion of all available
appeals; or (c) fraud, dishonesty, competition with the Company, unauthorized
use of any of the Company’s or any of its subsidiary’s trade secrets or
confidential information, or gross misconduct which is materially and
demonstratively injurious to the Company. Termination under sections 11(c)(i)(b)
and 11(c)(i)(c) above shall not be subject to cure.
 
-3-

--------------------------------------------------------------------------------


 
(ii) Termination of the Executive for Cause pursuant to paragraph 11(c)(i)(a)
shall be made by delivery to the Executive of a copy of the written demand
referred to in paragraph 11(c)(i)(a), or pursuant to paragraphs 11(c)(i)(b) or
(c) by delivery to the Executive of a written notice from the Board, either of
which shall specify the basis of such termination, the conduct justifying such
termination, and the particulars thereof and finding that in the reasonable
judgment of the Board, the conduct set forth in paragraph 11(c)(i)(a),
11(c)(i)(b) or 11(c)(i)(c), as applicable, has occurred and that such occurrence
warrants the Executive’s termination of employment. Upon receipt of such demand
or notice, the Executive, shall be entitled to appear before the Board for the
purpose of demonstrating that Cause for termination does not exist or that the
circumstances which may have constituted Cause have been cured in accordance
with the provisions of paragraph 11(c)(i)(a). No termination shall be final
until the Board has reached a determination regarding “Cause” following such
appearance.
 
(iii) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid base salary and
vacation pay, and reimbursement of any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
(d) Good Reason.
 
(i) At any time during the Term, subject to the conditions set forth in
paragraph 11(d)(iii) below, the Executive may terminate this Agreement and the
Executive’s employment with the Company for Good Reason. For purposes of this
Agreement, for “Good Reason” shall mean the occurrence, without the Executive’s
consent, of (i) a material diminishment of the Executive’s job assignment,
duties, responsibilities or reporting relationships which is inconsistent with
his initial position hereunder or any later agreed upon amendment of that
position; (ii) a reduction in the Executive’s base compensation or total
compensation package, including benefit plans and programs; (iii) a breach of
the terms of this Agreement by the Company, or any permitted successor or
assignee; or (iv) a Change of Control (as defined herein).
 
(ii) For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any one or more of the following: (i) the accumulation, whether
directly, indirectly, beneficially or of record, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) of Fifty Percent (50%) or more of the shares
of the outstanding Common Stock of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent public
company or upon the consummation of which the holders of the Company’s
outstanding equity securities prior to such merger or consolidation own less
than Fifty Percent (50%) of the outstanding equity securities of the Company
after such merger or consolidation, (iii) a sale of all or substantially all of
the assets of the Company, (iv) a voluntary or involuntary proceeding against
the Company under any applicable federal, state or foreign bankruptcy or similar
law, (v) the appointment of a custodian, receiver, liquidator, assignee, trustee
or sequestrator (or similar official) for the Company, or (vi) the ordering of
the winding up, dissolution or liquidation of the affairs of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of Common
Stock or securities convertible into Common Stock directly from the Company, or
(B) any acquisition of Common Stock or securities convertible into Common Stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.
 
-4-

--------------------------------------------------------------------------------


 
(iii) The Executive shall be entitled to terminate this Agreement and his
employment with the Company for Good Reason provided that he has delivered
written notice to the Company of his intention to terminate this Agreement and
his employment with the Company for Good Reason within 5 business days after
either (a) the date on which the Executive receives written notice from the
Company of the occurrence of any event included within the meaning of Good
Reason under paragraph 11(d)(ii) or (b) the date on which the Executive obtains
actual knowledge of the occurrence of any event included within the meaning of
Good Reason under paragraph 11(d)(ii). Such notice, if given by the Executive
pursuant to subparagraph 11(d)(iii)(b) hereof, shall specify in reasonable
detail the circumstances claimed to provide the basis for such termination for
Good Reason. Notwithstanding the foregoing, the Executive shall not be entitled
to terminate this Agreement and his employment with the Company if the Company
has eliminated the circumstances constituting “Good Reason” within 30 days of
its receipt from the Executive of the written notice described in this paragraph
11(d)(iii).
 
(iv) In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs, administrators
or executors): (a) any earned but unpaid base salary and vacation pay, and
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date; (b) a severance payment in an amount equal to 2 years of the Executive’s
base salary; (c) for 2 years, continuation on behalf of the Executive and the
Executive’s dependents and beneficiaries of life insurance, disability, medical,
dental, hospitalization and long-term care benefits, provided, however, that the
Company’s obligation hereunder with respect to the foregoing benefits shall be
limited to the extent that the Executive obtains any such benefits pursuant to a
subsequent employer’s benefit plans, in which case the Company may reduce the
coverage of any benefits it is required to provide the Executive hereunder as
long as the aggregate coverages and benefits of the combined benefits plans are
no less favorable to the Executive than the coverages and benefits required to
be provided hereunder; and (d) to the extent the Executive holds any unvested
portion of the option granted to the Executive pursuant to paragraph 9(a), the
portion of the option so granted that would otherwise vest following the date of
termination of the Executive’s employment with the Company will as of the date
of termination become fully vested. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.
 
(v) At the Executive’s option, the amount described in paragraph 11(d)(iv)(b)
shall be paid to the Executive in the same manner as they would have been paid,
in accordance with the provisions of paragraph 6(a), had the Executive remained
employed by the Company. To exercise such option, the Executive shall deliver to
the Company written notice electing such option within 10 business days after
the Executive’s last day of employment with the Company. If the Executive fails
to deliver such written notice within 10 business days after his last date of
employment with the Company, the Executive shall be entitled to receive the
amounts described in paragraphs 11(d)(iv)(b) in a lump sum within 45 days of his
last date of employment with the Company.
 
-5-

--------------------------------------------------------------------------------


 
(e) Without Cause.
 
(i) At any time during the Term, the Parties shall be entitled to terminate this
Agreement and the Executive’s employment with the Company without cause, by
providing prior written notice of at least 30 days to the other party. Upon the
Company’s termination of this Agreement and the Executive’s employment with the
Company pursuant to this paragraph 11(e)(i), the Company shall have no further
obligations to the Executive or his heirs, administrators or executors with
respect to compensation and benefits thereafter, except for the obligation to
pay or provide to the Executive (a) any earned but unpaid base salary and
vacation pay, and reimbursement of any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date, (b) a severance payment in an amount equal to two years of the
Executive’s base salary plus any bonus earned or accrued through the date of
such termination, (c) for 2 years, continuation on behalf of the Executive and
the Executive’s dependents and beneficiaries of life insurance, disability,
medical, dental, hospitalization and long-term care benefits, provided, however,
that the Company’s obligation hereunder with respect to the foregoing benefits
shall be limited to the extent that the Executive obtains any such benefits
pursuant to a subsequent employer’s benefit plans, in which case the Company may
reduce the coverage of any benefits it is required to provide the Executive
hereunder as long as the aggregate coverages and benefits of the combined
benefits plans are no less favorable to the Executive than the coverages and
benefits required to be provided hereunder and (d) to the extent the Executive
holds any unvested portion of the option granted to the Executive pursuant to
paragraph 9(a), the portion of the option so granted that would otherwise vest
following the date of termination of the Executive’s employment with the Company
will as of the date of termination become fully vested. Upon the Executive’s
termination of this Agreement and the Executive’s employment with the Company
pursuant to this paragraph 11(e)(i), the Company shall have no further
obligations to the Executive or his heirs, administrators or executors with
respect to compensation and benefits thereafter, except for the obligation to
pay to the Executive (a) any earned but unpaid base salary and vacation pay, and
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.
 
(ii) At the Executive’s option, the amounts described in paragraph 11(e)(i)
shall be paid to the Executive in the same manner as they would have been paid,
in accordance with the provisions of paragraph 6(a), had the Executive remained
employed by the Company. To exercise such option, the Executive shall deliver to
the Company written notice electing such option within 10 business days after
his last day of employment with the Company. If the Executive fails to deliver
such written notice within 10 business days after his last day of employment
with the Company, the Executive shall be entitled to receive the amounts
described in paragraph 11(e)(i) in a lump sum within 45 days of his last day of
employment with the Company.
 
12. Confidential Information/Ownership and Assignment of Inventions. The
Executive expressly acknowledges that, in the performance of his duties and
responsibilities with the Company, (i) he has been exposed, and will be exposed,
to the trade secrets, business and/or financial secrets and confidential and
proprietary information of the Company, its affiliates and/or its clients or
customers (“Confidential Information”) and (ii) he and/or other employees of the
Company working with him, without him or under his supervision, may create,
conceive of, make, prepare, work on or contribute to the creation of, or may be
asked by the Company or its affiliates to create, conceive of, make, prepare,
work on or contribute to the creation of, without limitation, lists, business
diaries, business address books (except for business addresses and business
address books not related to the Company), documentation, ideas, concepts,
inventions, designs, works of authorship, computer programs, audio/visual works,
developments, proposals, works for hire or other materials. Therefore, the
Executive agrees to execute and abide by the terms of the Assignment of
Invention and Non-Disclosure Agreement attached hereto as Exhibit A.
Additionally, the Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
his prior employer(s) in providing services to the Company.
 
-6-

--------------------------------------------------------------------------------


 
13. Non-Competition and Non-Solicitation. The Executive agrees and acknowledges
that the Confidential Information that the Executive has already received and
will receive are valuable to the Company, its affiliates and/or its clients or
customers, and that its protection and maintenance constitutes a legitimate
business interest of Company, its affiliates and/or its clients or customers to
be protected by non-competition restrictions. Therefore, the Executive agrees to
execute and abide by the terms of the Non-solicitation Agreement attached hereto
as Exhibit B and the Executive agrees and acknowledges that the non-competition
restrictions set forth therein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive.
 
14. Insider Trading Policy/Public Disclosure. As a result of the potential
liability for both the Company and the Executive for “insider trading” under the
securities laws, the Board has adopted an Insider Trading and Public Disclosure
Policy attached hereto as Exhibit C. The Executive agrees to bound by and comply
with such policy and to evidence such agreement by executing and delivering to
the Company the Insider Trading and Disclosure Policy Acknowledgement contained
in Exhibit C.
 
15. Indemnification. The Company hereby covenants and agrees to indemnify the
Executive to the fullest extent permitted by law and the Company’s charter
documents and to hold the Executive harmless fully, completely, and absolutely
against and in any respects to any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including attorneys’ fees), losses, and
damages resulting from the Executive’s good faith performance of his job duties
pursuant to this Agreement. The Company also hereby agrees to use its best
efforts to purchase, maintain and cover the Executive under a directors’ and
officers’ liability insurance policy.
 
16. Dispute Resolution. The Parties agree that any dispute or claim, whether
based on contract, tort, discrimination, retaliation, or otherwise, relating to,
arising from, or connected in any manner with this Agreement or the Executive’s
employment with the Company shall be resolved exclusively through final and
binding arbitration under the auspices of the American Arbitration Association
(“AAA”). The arbitration shall be held in the State of New York. The arbitration
shall proceed in accordance with the National Rules for the Resolution of
Employment Disputes of the AAA in effect at the time the claim or dispute arose,
unless other rules are agreed upon by the parties. The arbitration shall be
conducted by one arbitrator who is a member of the AAA, unless the parties
mutually agree otherwise. The arbitrators shall have jurisdiction to determine
any claim, including the arbitrability of any claim, submitted to them. The
arbitrators may grant any relief authorized by law for any properly established
claim. The interpretation and enforceability of this paragraph of this Agreement
shall be governed and construed in accordance with the United States Federal
Arbitration Act, 9. U.S.C. §1, et seq. More specifically, the parties agree to
submit to binding arbitration any claims for unpaid wages or benefits, or for
alleged discrimination, harassment, or retaliation, arising under Title VII of
the Civil Rights Act of 1964, the Equal Pay Act, the National Labor Relations
Act, the Age Discrimination in Employment Act, the Americans With Disabilities
Act, the Employee Retirement Income Security Act, the Civil Rights Act of 1991,
the Family and Medical Leave Act, the Fair Labor Standards Act, Sections 1981
through 1988 of Title 42 of the United States Code, COBRA, and any other
federal, state, or local law, regulation, or ordinance, and any common law
claims, claims for breach of contract, or claims for declaratory relief. The
Executive acknowledges that the purpose and effect of this paragraph is solely
to elect private arbitration in lieu of any judicial proceeding he might
otherwise have available to him in the event of an employment-related dispute
between him and the Company. Therefore, the Executive hereby waives his right to
have any such employment-related dispute heard by a court or jury, as the case
may be, and agrees that his exclusive procedure to redress any
employment-related claims will be arbitration.
 
-7-

--------------------------------------------------------------------------------


 
Notwithstanding this agreement to arbitrate, the Parties agree that any
violation of paragraphs 12, 13 or 14 of this Agreement and the Assignment of
Invention and Non-Disclosure Agreement attached hereto as Exhibit A, the
Non-solicitation Agreement attached hereto as Exhibit B and the Insider Trading
and Public Disclosure Policy attached hereto as Exhibit C may be restrained by
the issuance of an injunction or other equitable relief by a court of competent
jurisdiction, in addition to other remedies provided by law or this Agreement.
 
In the event of any legal action or other proceeding arising out of or related
to or for the enforcement of this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees, costs and expenses incurred
in that action or proceeding, including attorneys’ fees, costs and expenses
incurred on appeal, if any, in addition to any other relief to which such party
may be entitled, from the non-prevailing party.
 
The Company shall pay all legal fees and related expenses incurred by the
Executive as a result of (a) the Executive’s termination of employment, or (b)
the Executive seeking to obtain or enforce any right or benefit provided by this
Agreement or by any other plan or arrangement maintained by the Company under
which the Executive is or may be entitled to receive benefits; provided,
however, that the circumstances set forth in clauses (a) and (b) occurred on or
after a Change in Control, and provided, however, that the Executive prevails in
any such dispute or proceeding.
 
17. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
Certified or registered mail, return receipt requested, postage prepaid, and
addressed as follows or at such other address provided in writing by the
Executive to the Company:
 
If to the Company:
 
Foothills Resources, Inc.
P.O. Box 2701
Bakersfield, California 93303
Attn: Dennis B. Tower, Chief Executive Officer
Facsimile: (541) 595-2484


with a copy to:


McGuireWoods LLP
1345 Avenue of the Americas
New York, New York 10105
Attn: Louis W. Zehil, Esq.
Facsimile: (212) 548-2175
 
-8-

--------------------------------------------------------------------------------




and with a copy to:


W. Kirk Bosché
14619 Carols Way Drive,
Houston, Texas 77070
Facsimile: (281) 376-9367


If to the Executive:
 
Dennis B. Tower
13743 Monks Hood
P.O. Box 8217
Black Butte Ranch, Oregon 97759
Facsimile: (541) 595-2484


18. Miscellaneous.
 
(a) Telephones, stationery, postage, e-mail, the internet and other resources
made available to the Executive by the Company, are solely for the furtherance
of the Company’s business.
 
(b) All issues and disputes concerning, relating to or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to that State’s principles of conflicts of law.
 
(c) The Parties agree that any provision of this Agreement deemed unenforceable
or invalid may be reformed to permit enforcement of the objectionable provision
to the fullest permissible extent. Any provision of this Agreement deemed
unenforceable after modification shall be deemed stricken from this Agreement,
with the remainder of the Agreement being given its full force and effect.
 
(d) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of paragraphs 12, 13 and 14 of this Agreement and
the Assignment of Invention and Non-Disclosure Agreement attached hereto as
Exhibit A, the Non-solicitation Agreement attached hereto as Exhibit B and the
Insider Trading and Public Disclosure Policy attached hereto as Exhibit C, as
money damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
paragraphs 12, 13 and 14 of this Agreement and the Assignment of Invention and
Non-Disclosure Agreement attached hereto as Exhibit A, the Non-solicitation
Agreement attached hereto as Exhibit B and the Insider Trading and Public
Disclosure Policy attached hereto as Exhibit C. The Parties agree that any
pursuit of equitable relief in respect of paragraphs 12, 13 and 14 of this
Agreement and the Assignment of Invention and Non-Disclosure Agreement attached
hereto as Exhibit A, the Non-solicitation Agreement attached hereto as Exhibit B
and the Insider Trading and Public Disclosure Policy attached hereto as Exhibit
C shall have no effect whatsoever regarding the continued viability and
enforceability of paragraph 16 of this Agreement.
 
(e) Any waiver or inaction by the Company or the Executive for any breach of
this Agreement shall not be deemed a waiver of any subsequent breach of this
Agreement.
 
(f) The Parties independently have made all inquiries regarding the
qualifications and business affairs of the other which either party deems
necessary. The Executive affirms that he fully understands this Agreement’s
meaning and legally binding effect. Each party has participated fully and
equally in the negotiation and drafting of this Agreement.
 
-9-

--------------------------------------------------------------------------------


 
(g) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity. This
Agreement shall be enforceable by the Company and its parents, affiliates,
successors and assigns, and the Company shall require any successors and assigns
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession or assignment had taken place.
 
(h) This instrument constitutes the entire Agreement between the Parties
regarding its subject matter. When signed by each of the Parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Parties.
 
(i) This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
Parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.
 
THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.  IT IS UNDERSTOOD, AGREED, AND ACCEPTED BY SUCH PERSONS WHOSE NAMES
APPEAR ON THE SIGNATURE PAGE HERETO.
 
-10-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Executive and the Company have caused this Employment
Agreement to be executed as of the date first above written.
 

Executive   Foothills Resources, Inc.      
/s/ Dennis B. Tower
 
By: /s/ John L. Moran
Dennis B. Tower
 
Name: John L. Moran
   
Title: President

 
 
-11-

--------------------------------------------------------------------------------


         